Citation Nr: 0923845	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  03-34 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of a right 
wrist sprain.

2. Entitlement to service connection for a right knee 
disability.

3. Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to August 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO decision which denied the 
Veteran's claims of service connection, in pertinent part, 
for a cervical spine disability, a right knee disability, and 
residuals of a right wrist sprain.  The Board remanded this 
case in June 2005.  It returns now for appellate 
consideration.

The Veteran testified before the undersigned Acting Veteran's 
Law Judge at a travel board hearing at the RO in June 2004.  
A transcript of the hearing is of record.

The issues of service connection for residuals of a right 
wrist sprain and a cervical spine disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise in showing that the 
Veteran's right knee disability had its onset in active 
service.


CONCLUSION OF LAW

The Veteran's right knee disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, the 
Board is granting in full the benefit sought on appeal.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

The Veteran contends he has a right knee disability as a 
result of active service.  For the reasons that follow, the 
Board concludes that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board has reviewed the service treatment records and 
finds there to be medical evidence of a right knee injury in 
service.  The records reflect that the Veteran sought 
treatment for his right knee in May 1998.  It was noted that 
he had experienced right medial knee pain and popping three 
days earlier while walking on flat ground and had sought care 
that night in the emergency room of the Naval Hospital.  
Following a physical examination, the Veteran was assessed as 
having residuals of a medial meniscal tear and prescribed a 
treatment plan.  In June 1998, the Veteran sought further 
treatment for right knee pain.  After a physical examination, 
he was given the assessment of right knee pain due to leg 
injury.  Based on the evidence in the service treatment 
records, the Board acknowledges that the Veteran incurred a 
right knee injury in service.  The inquiry that follows is 
whether there is medical evidence of a current right knee 
disability.  

The Veteran was afforded a VA medical examination in August 
2002 to assess the current nature of his right knee 
disability.  The Veteran indicated that he had suffered a 
right knee injury in 1998 while playing basketball.  He 
reported experiencing continued pain since discharge.  He 
also reported that his knee would give out about twice a 
month and lock up about twice a month, but that it had not 
resulted in any falls or injuries.  On physical examination, 
the Veteran was found to have slight right lower extremity 
weakness, and pain with evaluation of medial and lateral 
instability.  X-rays were subsequently taken in December 
2002, which revealed a radiographically normal right knee.  

VA treatment records reflect ongoing treatment for the right 
knee.  Treatment notes dated in March 2003 show him reporting 
that his right knee displaced often.  X-rays showed a 
radiographically normal right knee.  In October 2003, the 
Veteran indicated he had mild pain on the inside of his knee 
that was atraumatic in origin.  Physical examination revealed 
mild patellofemoral crepitus.  He was assessed as having mild 
right knee tenderness.  

In October 2004, the Veteran was seen in the Emergent Care 
Center for a right knee injury.  It was noted that he had a 
history of knee trauma.  The Veteran reported encountering 
trauma on the medial anterior aspect of the knee, causing the 
knee to buckle slightly laterally.  On examination, the right 
knee was significant for positive reproducing of symptoms 
with valgus and varus stress.  The Veteran also had 
tenderness over the medial meniscus and the medial collateral 
ligament, decreased range of motion, and swelling.  X-rays 
showed a normal right knee.  However, a November 2004 MRI 
revealed findings consistent with a minimally depressed 
fracture of the anterolateral tibial plateau with an 
extensive bone bruise of the lateral tibia plateau as well as 
a small bone bruise of the lateral femoral condyle.  

In June 2005, the Veteran reported having clicking in the 
right knee with the sensation of objective instability about 
once a month since injuring the knee playing basketball in 
service.  The Veteran described occasional swelling and 
locking of the knee once in a while.  Physical examination 
revealed exquisite tenderness to palpation over the anterior 
aspect of the medial joint line, and a palpable "clunk" on 
passive flexion and extension localized over the medial joint 
line.  Given the symptoms of locking, catching and pain with 
extremes of motion accounted by clicking, the Veteran was 
assessed as probably having a knee injury that resulted in a 
torn medial meniscus, likely due to a bucket handle type 
tear.  An August 2005 MRI revealed a fragment in the 
intercondylar region, indicative of a piece of meniscus, and 
small right knee joint effusion.  

Based on its review of the August 2002 VA examination report 
and the VA treatment records, the Board concludes that the 
Veteran does indeed have a current disability of the right 
knee.  

Turning to the question of whether there is a nexus between 
the Veteran's current disability and service, the Board finds 
that the evidence is at least in equipoise in showing a 
relationship between his current right knee disability and 
his right knee injury in service.  Significantly, the Veteran 
reported at his August 2002 examination that he continued 
experiencing right knee pain since service.  At his June 2004 
Travel Board hearing, the Veteran testified that his right 
knee had been found to be normal upon induction examination.  
He also testified that in 1998, he went to the emergency room 
after injuring the knee playing basketball, and that he 
continued to experience symptoms while in service and after 
getting out of service.  The Board finds the Veteran's lay 
statements concerning the continuity of his symptomatology to 
be consistent with the evidence of record and credible for 
purposes of establishing service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (In cases where the 
veteran cannot establish some of these elements of service 
connection under 3.303(b), a veteran can instead establish 
continuity of symptomatology.).  Taking into account all of 
the relevant evidence of record, the Board therefore finds 
that the Veteran's current right knee disability did have its 
onset in service.  

As such, the Board concludes that the evidence is at least 
evenly balanced as to whether the Veteran's right knee 
disability is related to active service, and therefore, 
service connection is warranted.  The benefit-of-the-doubt 
rule has been applied in reaching this decision.  See 38 
U.S.C. § 5107(b) (West 2002); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

Entitlement to service connection for a right knee disability 
is granted.


REMAND

With regard to the Veteran's claims of service connection for 
residuals of a right wrist sprain and a cervical spine 
disability, the Board must remand these issues for a new 
examination.  

Service treatment records show that the Veteran was treated 
on one occasion for a right wrist sprain in service.  There 
are no documented complaints concerning the cervical spine.  
However, the Veteran has explained that he hurt his neck when 
the left shoulder strap of his backpack broke during the 
beginning of a 15-mile hike, forcing him to carry the entire 
80-pound backpack on his right shoulder for the remainder of 
the hike.  

The Veteran's right wrist and cervical spine disabilities 
were evaluated at a VA general medical examination in 
December 2002.  X-rays of the right wrist revealed a 
radiographically normal right wrist with no evidence of 
fracture, dislocation or significant arthritic changes.  X-
rays of the cervical spine revealed straightening of the 
normal lordotic cervical curvature with reversal of the 
curvature at the C3-4 intervertebral space, minimal left 
lateral flexion, but an otherwise radiographically normal 
cervical spine.  At a January 2003 VA examination, the 
Veteran was found to have a congenitally narrow spinal canal 
and a small C5-C6 disc herniation, as shown by the results of 
an MRI study.  VA treatment records show that the Veteran has 
subsequently undergone physical therapy for right wrist and 
neck/shoulder pain.  

The Board notes that neither the December 2002 and January 
2003 examination reports provide an opinion as to whether the 
claimed right wrist and cervical spine disabilities are 
related to service.  It is, therefore, necessary to remand 
this case for a new medical examination to assess the 
etiology of the disabilities at issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion necessary to make a decision on the claim.).  
In the case of the cervical spine disability, it is also 
necessary to obtain an opinion as to whether this condition 
represents a congenital defect and whether any such defect 
was subject to a superimposed disease or injury during 
service.  See 38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 
Vet. App. 439, 441 (1992) (congenital or developmental 
defects are not "diseases" for which service connection can 
be granted); see also VAOPGCPREC 82-90 (July 18, 1990).

The Board further observes that the most recent VA treatment 
records associated with the claims file are from October 
2006.  Given the passage of time, and as this case is being 
remanded for other matters, the Agency of Original 
Jurisdiction (AOJ) now has the opportunity to obtain any 
outstanding records of medical treatment from VA medical 
facilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding 
records of the Veteran's treatment for the 
right wrist and cervical spine at VA 
medical facilities from October 2006 to 
the present.

2. The AOJ should then schedule the 
Veteran for a VA medical examination to 
assess the current nature and etiology of 
his right wrist and cervical spine 
disabilities.  The entire claims file must 
be made available to the examiner prior to 
the examination, and the examiner must 
note in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the file, the examiner 
should render an opinion as to: (a) 
whether the Veteran has a current right 
wrist disability, to include residuals of 
a right wrist sprain; and (b) whether any 
such disability is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree 
of probability).  

The examiner should also: (a) list all 
current cervical spine diagnoses 
manifested by the Veteran, specifying 
whether any diagnosis represents a 
congenital defect (as a opposed to a 
congenital disease); (b) for any non-
congenital diagnosis, render an opinion as 
to whether such condition is at least as 
likely as not a result of military 
service; and (c) for any congenital 
defect, render an opinion as to whether 
such condition was at least as likely as 
not aggravated (i.e., underwent permanent 
worsening, as opposed to temporarily 
flare-ups) or subjected to a superimposed 
injury or disease in service.  In 
rendering the opinion(s), the examiner 
should take into account the lay 
statements of the Veteran about how his 
neck/back was injured in service, 
specifically that the left shoulder strap 
of his backpack broke during the beginning 
of a 15-mile hike and that he had to carry 
the entire weight of the 80-pound backpack 
on his right shoulder for the remainder of 
the hike.

A complete rationale should be provided 
for any opinion given.

3. Thereafter, the AOJ should readjudicate 
the claims of service connection for 
residuals of a right wrist sprain and a 
cervical spine disability.  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


